                Case 1:21-cr-00041-JL Document 54 Filed 04/30/21 Page 1 of 1
 FILED - USDC -NH
2021fiPR30HHl0:i?

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

          THE UNITED STATES OF AMERICA

                       V.                                    No. l:21-cr-41-JL-01

          ARIA DIMEZZO

                                    SPEEDY TRIAL WAIVER

                The Defendant, ARIA DIMEZZO, and her counsel submit this

          speedy trial waiver. Counsel reviewed with the defendant her statutor}^

          and constitutional rights to a speedy trial, as well as the factual and

          procedural circumstances of this case as they may bear on those rights.

          After discussion and a full understanding of her rights, the defendant

          waives those rights as indicated by her signature hereto.

                April 23, 2021 at Keene, New Hampshire.


                                                Aria Dimezzo

                                                Respectfu        bmit

                                                'KicharcrGuerrieiT57 Esq.
                                                 N.H. Bar ID. 10530
                                                 Lothstein Guerriero, PLLC
                                                 39 Central Square, Suite 202
                                                 Keene, NH 03431
                                                 Telephone:(603) 352-5000

                                  CERTIFICATE OF SERVICE

                 I hereby certify that an original of this Waiver has been
          conventionally filed, and a copy of the foregoing Waiver has been
          forwarded by electronic mail this 23*''^ day of April, 2021 to Assistant
          United States Attorney Georgiana MacDonald, Ujii               s Attorney’s
          Office.

                                                 Richard G
